SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For 18 November 2011 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Holding(s) in Company announcement dated 11 November 2011   Exhibit No: 99.1 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Southeastern Asset Management Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 9 November 2011 6. Date on which issuer notified: 11 November 2011 7. Threshold(s) that is/are crossed or reached: Holding increasing above 11% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares 11.12% GB00B1WQCS47 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A N/A N/A N/A N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights N/A N/A N/A N/A N/A Nominal Delta N/A N/A Total (A+B+C) Number of voting rights Percentage of voting rights 11.12% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Southeastern Asset Management, Inc., is the investment advisor to the Longleaf Partners Fund, a US mutual fund. The 32,282,580 voting shares held by Southeastern Asset Management Inc., include 20,478,245 of the voting shares held directly by Longleaf Partners Fund. Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 18November 2011
